
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.6


THE COCA-COLA COMPANY
2002 STOCK OPTION PLAN


Section 1. Purpose

        The purpose of The Coca-Cola Company 2002 Stock Option Plan (the "Plan")
is to advance the interest of The Coca-Cola Company (the "Company") and its
Related Companies (as defined in Section 2) by encouraging and enabling the
acquisition of a financial interest in the Company by officers and other key
employees of the Company or its Related Companies. In addition, the Plan is
intended to aid the Company and its Related Companies in attracting and
retaining key employees, to stimulate the efforts of such employees and to
strengthen their desire to remain in the employ of the Company and its Related
Companies. Also, the Plan is intended to help the Company and its Related
Companies, in certain instances, to attract and compensate consultants to
perform key services.

Section 2. Definitions

        "Business Day" means a day on which the New York Stock Exchange is open
for securities trading.

        "Change in Control" shall mean a change in control of a nature that
would be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A under the Securities Exchange Act of 1934, as amended ("1934
Act"), as in effect on January 1, 2002, provided that such a change in control
shall be deemed to have occurred at such time as (i) any "person" (as that term
is used in Sections 13(d) and 14(d)(2) of the 1934 Act), is or becomes the
"beneficial owner" (as defined in Rule 13d-3 under the 1934 Act as in effect on
January 1, 2002) directly or indirectly, of securities representing 20% or more
of the combined voting power for election of directors of the then outstanding
securities of the Company or any successor of the Company; (ii) during any
period of two (2) consecutive years or less, individuals who at the beginning of
such period constituted the Board of Directors of the Company cease, for any
reason, to constitute at least a majority of the Board of Directors, unless the
election or nomination for election of each new director was approved by a vote
of at least two-thirds of the directors then still in office who were directors
at the beginning of the period; (iii) the share owners of the Company approve
any merger or consolidation as a result of which the KO Common Stock (as defined
below) shall be changed, converted or exchanged (other than a merger with a
wholly owned subsidiary of the Company) or any liquidation of the Company or any
sale or other disposition of 50% or more of the assets or earning power of the
Company; or (iv) the share owners of the Company approve any merger or
consolidation to which the Company is a party as a result of which the persons
who were share owners of the Company immediately prior to the effective date of
the merger or consolidation shall have beneficial ownership of less than 50% of
the combined voting power for election of directors of the surviving corporation
following the effective date of such merger or consolidation; provided, however,
that no Change in Control shall be deemed to have occurred if, prior to such
times as a Change in Control would otherwise be deemed to have occurred, the
Board of Directors determines otherwise.

        "Board" means the Board of Directors of the Company.

        "Committee" means a committee appointed by the Board of Directors in
accordance with the Company's By-Laws from among its members. Eligibility
requirements for members of the Committee shall comply with Rule 16b-3 under the
1934 Act, or any successor rule or regulation.

        "Disabled" or "Disability" means a condition for which a Participant
becomes eligible for a disability benefit under the long term disability
insurance policy issued to the Company providing Basic Long Term Disability
Insurance benefits pursuant to The Coca-Cola Company Health and Welfare Benefits
Plan, or under any other long term disability plan which hereafter may be
maintained by the Company, whether or not the optionee is covered by such plans.

--------------------------------------------------------------------------------

        "ISO" means an incentive stock option within the meaning of Section 422
of the Internal Revenue Code of 1986, as amended.

        "KO Common Stock" means the common stock of The Coca-Cola Company, par
value $.25 per share.

        "Majority-Owned Related Company" means a Related Company in which the
Company owns, directly or indirectly, 50% or more of the voting stock or capital
on the date an Option or SAR is granted.

        "NSO" means a stock option that does not constitute an ISO.

        "Options" means ISOs and NSOs granted under this Plan.

        "Related Company" or "Related Companies" means corporation(s) or other
business organization(s) in which the Company owns, directly or indirectly, 20%
or more of the voting stock or capital at the relevant time.

        "Retire" means to enter Retirement.

        "Retirement" means an employee's termination of employment on a date
which is on or after the earliest date on which such employee would be eligible
for an immediately payable benefit pursuant to (i) for those employees eligible
for participation in the Company's Supplemental Retirement Plan, the terms of
that plan and (ii) for all other employees, the terms of the Employee Retirement
Plan (the "ERP"), whether or not the employee is covered by the ERP.
Notwithstanding the above, if an employee receiving severance payment(s) would
have been eligible for Retirement as defined above had the employee continued
his employment for a period equal to the period of the proposed severance
payment(s), the employee will be deemed retired under this plan as of the date
severance begins.

        "SAR" means stock appreciation rights granted under this Plan. An SAR
entitles the Participant to receive, in KO Common Stock, value equal to the
excess of: a) the fair market value of a specified number of shares of KO Common
Stock at the time of exercise; over b) an exercise price established by the
Committee.

Section 3. Options and SARs

        The Company may grant ISOs and NSOs to those persons meeting the
eligibility requirements in Section 6(a) and NSOs to those persons meeting the
eligibility requirements in Sections 6(b) and 6(c).

        The Company may grant SARs to any persons meeting the eligibility
requirements in Sections 6(a), (b) and (c).

        An individual who is granted an Option and/or an SAR shall be referred
to herein as an "optionee."

Section 4. Administration

        The Plan shall be administered by the Committee. No person, other than
members of the Committee, shall have any discretion concerning decisions
regarding the Plan. The Committee shall determine the key employees of the
Company and its Related Companies (including officers, whether or not they are
directors) and consultants to whom, and the time or times at which, Options and
SARs will be granted; the number of shares to be subject to each Option and SAR;
the duration of each Option and SAR; the time or times within which the Option
or SAR may be exercised; the cancellation of the Option or SAR (with the consent
of the holder thereof); and the other conditions of the grant of the Option or
SAR, at grant or while outstanding, pursuant to the terms of the Plan. The
provisions and conditions of the Options or SARs need not be the same with
respect to each optionee or with respect to each Option or SAR.

2

--------------------------------------------------------------------------------

        The Committee may, subject to the provisions of the Plan, establish such
rules and regulations as it deems necessary, or advisable, for the proper
administration of the Plan, and may make determinations and may take such other
action in connection with or in relation to the Plan as it deems necessary or
advisable. Each determination or other action made or taken pursuant to the
Plan, including interpretation of the Plan and the specific conditions and
provisions of the Options and SARs granted hereunder by the Committee, shall be
final and conclusive for all purposes and upon all persons including, but
without limitation, the Company, its Related Companies, the Committee, the
Board, officers and the affected employees and consultants to the Company and/or
its Related Companies, optionees and the respective successors in interest of
any of the foregoing.

Section 5. Stock

        The KO Common Stock to be issued, transferred and/or sold under the Plan
shall be made available from authorized and unissued KO Common Stock or from the
Company's treasury shares. The total number of shares of KO Common Stock that
may be issued or transferred under the Plan pursuant to Options or SARs granted
thereunder may not exceed 120,000,000 shares (subject to adjustment as described
below); provided, however, that in no event shall the number of shares of KO
Common Stock that may be issued, transferred or sold under the Plan exceed 5% of
the number of shares of KO Common Stock outstanding on a given date. Such number
of shares shall be subject to adjustment in accordance with Section 5 and
Section 11. KO Common Stock subject to any unexercised portion of an Option or
SAR which expires or is canceled, surrendered or terminated for any reason may
again be subject to Options or SARs granted under the Plan.

Section 6. Eligibility

        Options and/or SARs may be granted to:

(a)employees of the Company and its Majority-Owned Related Companies,

(b)particular employee(s) of a Related Company, who within the past eighteen
(18) months were employee(s) of the Company or a Majority-Owned Related Company,
and in rare instances to be determined by the Committee at its sole discretion,
employees of a Related Company who have not been employees of the Company or a
Majority-Owned Related Company within the past eighteen (18) months, and

(c)consultants providing key services to the Company or its Related Companies
(provided that consultants are natural persons and are not former employees of
the Company or any Related Company, and that consultants shall be eligible to
receive only NSOs and shall not be eligible to receive ISOs).

No person shall be granted the right to acquire, pursuant to Options or SARs
granted under the Plan, more than 5% of the aggregate number of shares of KO
Common Stock originally authorized under the Plan, as adjusted pursuant to
Section 11. No option or SAR shall be exercisable unless the employee properly,
timely and unconditionally executes (by any means approved by the plan
administrator) a stock option agreement provided in connection with the stock
option or SAR award.

3

--------------------------------------------------------------------------------

Section 7. Awards of Options and SARs

        Except as otherwise specifically provided in this Plan, Options and SARs
granted pursuant to the Plan shall be subject to the following terms and
conditions:

        (a)    Option Price and Exercise Price.    The option price (for NSOs
and ISOs) and the exercise price (for SARs) shall be no less than 100% of the
fair market value of the KO Common Stock on the date of grant. The fair market
value of a share of KO Common Stock shall be the average of the high and low
market prices at which a share of KO Common Stock shall have been sold on the
date of grant, or on the next preceding trading day if such date was not a
trading date, as reported on the New York Stock Exchange Composite Transactions
listing. If necessary to comply with foreign laws, the Committee may, at its
sole discretion, grant Options and SARs at an option price or exercise price
less than 100% of the fair market value of the KO Common Stock on the date of
grant.

        (b)    Payment of Option Price.    The option price shall be paid in
full at the time of exercise, except as provided in the next sentence. If an
exercise is executed by the plan administrator using the cashless method, the
exercise price shall be paid in full no later than the close of business on the
third Business Day following the exercise.

        Payment may be in cash or, upon conditions established by the Committee,
by delivery of shares of KO Common Stock owned by the optionee for at least six
(6) months prior to the date of exercise.

        The optionee, if a U.S. taxpayer, may elect to satisfy Federal, state
and local income tax liabilities due by reason of the exercise by the
withholding of shares of KO Common Stock.

        If shares are delivered to pay the option price or if shares are
withheld for U.S. taxpayers to satisfy such tax liabilities, the value of the
shares delivered or withheld shall be computed on the basis of the reported
market price at which a share of KO Common Stock most recently traded prior to
the time the exercise order was processed. Such price will be determined by
reference to the New York Stock Exchange Composite Transactions listing.

        (c)    Exercise May Be Delayed Until Withholding is Satisfied.    The
Company may refuse to recognize the exercise of an Option or SAR if the optionee
has not made arrangements satisfactory to the Company to satisfy the tax
withholding which the Company determines is necessary to comply with applicable
requirements.

        (d)    Duration of Options and SARs.    The duration of Options and SARs
shall be determined by the Committee, but in no event shall the duration of an
ISO exceed ten (10) years from the date of its grant or the duration of an NSO
or SAR exceed fifteen (15) years from the date of its grant.

        (e)    Vesting.    Options and SARs shall contain such vesting terms as
are determined by the Committee, at its sole discretion, including, without
limitation, vesting upon the achievement of certain specified performance
targets. In the event that no vesting determination is made by the Committee,
Options and SARs shall vest as follows: (1) 25% on the first anniversary of the
date of the grant; (2) 25% on the second anniversary of the date of the grant;
(3) 25% on the third anniversary of the date of the grant; and (4) 25% on the
fourth anniversary of the date of the grant.

        (f)    Other Terms and Conditions.    Options and SARs may contain such
other provisions, not inconsistent with the provisions of the Plan, as the
Committee shall determine appropriate from time to time; provided, however,
that, except in the event of a Change in Control, Retirement, Disability or
death of the optionee, no grant shall provide that an Option or SAR shall be
exercisable in whole or in part for a period of twelve (12) months from the date
on which the Option or SAR is granted. The grant of an Option or SAR to any
employee shall not affect in any way the right of the Company and any Related
Company to terminate the employment of such employee. The grant of an Option or
SAR to any consultant shall not affect in any way the right of the Company and
any Related Company to terminate the services of such consultant.

4

--------------------------------------------------------------------------------

        (g)    ISOs.    The Committee, with respect to each grant of an Option
to an optionee, shall determine whether such Option shall be an ISO, and, upon
determining that an Option shall be an ISO, shall designate it as such in the
written instrument evidencing such Option. If the written instrument evidencing
an Option does not contain a designation that it is an ISO, it shall not be an
ISO.

        The aggregate fair market value (determined in each instance on the date
on which an ISO is granted) of the KO Common Stock with respect to which ISOs
are first exercisable by any optionee in any calendar year shall not exceed
$100,000 for such optionee (or such other time limit as may be required by the
Internal Revenue Code of 1986, as amended). If any subsidiary or Majority-Owned
Related Company of the Company shall adopt a stock option plan under which
options constituting ISOs may be granted, the fair market value of the stock on
which any such incentive stock options are granted and the times at which such
incentive stock options will first become exercisable shall be taken into
account in determining the maximum amount of ISOs which may be granted to the
optionee under this Plan in any calendar year.

        (h)    Deferral of Gains.    Gains associated with any exercise of
Options and SARs shall be eligible for deferral in accordance with the terms and
subject to the conditions of The Coca-Cola Company Deferred Compensation Plan.

Section 8. Nontransferability of Options and SARs

        No Option or SAR granted pursuant to the Plan shall be transferable
otherwise than by will or by the laws of descent and distribution. During the
lifetime of an optionee, the Option or SAR shall be exercisable only by the
optionee personally or by the optionee's legal representative.

Section 9. Effect of Termination of Employment, Other Changes of Employment or
Employee Status, Death, Retirement, or a Change in Control

        (a)    For Employees.    For optionees who are employees of the Company
or its Related Companies on the date of grant, the following provisions shall
apply:

Event

--------------------------------------------------------------------------------

  Impact on Vesting

--------------------------------------------------------------------------------

  Impact on Exercise Period

--------------------------------------------------------------------------------

Employment terminates upon Disability.   All Options and SARs become immediately
vested.   Option/SAR expiration date provided in grant continues to apply.
Employment terminates upon Retirement.
 
Options and SARs held at least 12 full calendar months become immediately
vested; Options and SARs held less than 12 full calendar months are forfeited.
 
Option/SAR expiration date provided in grant continues to apply.          


5

--------------------------------------------------------------------------------


Employment terminates upon death.
 
All Options and SARs become immediately vested.
 
Right of executor, administrator of estate (or other transferee permitted by
Section 8) to exercise Options and SARs terminates on earlier of (1) 12 months
from the date of death, or (2) the Option/SAR expiration date provided in the
grant continues to apply.
Employment terminates upon Change in Control.
 
All Options and SARs become immediately vested.
 
Option/SAR expiration date provided in grant continues to apply.
Termination of employment where optionee receives severance payment(s).
 
Unvested Options and SARs are forfeited.
 
Options/SARs expire upon the earlier of (1) the end of the severance period, but
not less than 6 months from the termination date, or (2) the Option/SAR
expiration date provided in the grant.
Termination of employment where optionee does not receive severance payment(s).
 
Unvested Options and SARs are forfeited.
 
Expires upon earlier of (1) 6 months from termination date, or (2) the
Option/SAR expiration date provided in the grant.
US military leave.
 
Vesting continues during leave.
 
The Option/SAR expiration date provided in the grant continues to apply.
Eleemosynary service.
 
Committee's discretion.
 
Committee's discretion.
US FMLA leave of absence.
 
Vesting continues during leave.
 
The Option/SAR expiration date provided in the grant continues to apply.
Optionee's employer is no longer a Related Company (this constitutes a
termination of employment under the Plan, effective the date the Company's
investment falls below 20%).
 
Unvested Options and SARs are forfeited.
 
Expires upon earlier of (1) 6 months from termination date or (2) Option/SAR
expiration date provided in the grant.
Employment transferred to Related Company.
 
Vesting continues after transfer.
 
The Option/SAR expiration date provided in the grant continues to apply.
Death after employment has terminated but before option has expired. Note:
Termination of employment may have resulted in a change to the original
Option/SAR expiration date provided in the grant.
 
Not applicable.
 
Right of executor, administrator of estate (or other transferee permitted by
Section 8) terminates on earlier of (1) 12 months from the date of death, or (2)
the Option/SAR expiration date that applied at the date of death.

        In the case of other leaves of absence not specified above, optionees
will be deemed to have terminated employment (so that Options and SARs unvested
will expire and the option/SAR exercise period will end on the earlier of
6 months from the date the leave began or the option expiration date provided in
the grant), unless the Committee identifies a valid business interest in doing
otherwise, in which case it may, specify what provisions it deems appropriate at
its sole discretion; provided that the Committee shall have no obligation to
consider any such matters.

6

--------------------------------------------------------------------------------

        (b)    For Consultants.    For optionees who are consultants, the
provisions relating to changes of work assignment, death, disability, Change in
Control, or any other provision of an Option or SAR shall be determined by the
Committee at the date of the grant.

        (c)    Committee Retains Discretion To Establish Different Terms Than
Those Provided in Sections 9(a) or 9(b).    Notwithstanding the foregoing
provisions, the Committee may, at its sole discretion, establish different terms
and conditions pertaining to the effect of an optionee's termination on the
expiration or exercisability of Options and SARs at the time of grant or (with
the consent of the affected optionee) on the expiration or exercisability of
outstanding Options and SARs. However, no Option or SAR can have a term of more
than fifteen years.

Section 10. No Rights as a Share Owner

        An optionee or a transferee of an optionee pursuant to Section 8 shall
have no right as a share owner with respect to any KO Common Stock covered by an
Option or SAR or receivable upon the exercise of an Option or SAR, until the
optionee or transferee shall have become the holder of record of such KO Common
Stock. No adjustments shall be made for dividends in cash or other property or
other distributions or rights in respect to such KO Common Stock covered by any
Option or SAR for which the record date is prior to the date on which the
optionee or transferee shall have in fact become the holder.

Section 11. Adjustment in the Number of Shares and in Option and Exercise Price

        In the event there is any change in the shares of KO Common Stock
through the declaration of stock dividends, or stock splits, or through
recapitalization or merger or consolidation or combination of shares or
spin-offs or otherwise, the Committee or the Board shall make such adjustment,
if any, as it may deem appropriate in the number of shares of KO Common Stock
available for Options and SARs as well as the number of shares of KO Common
Stock subject to any outstanding Option or SAR and the option price or exercise
price thereof. Any such adjustment may provide for the elimination of any
fractional shares, which might otherwise become subject to any Option or SAR,
without payment therefor.

Section 12. Amendments, Modifications and Termination of the Plan

        The Board or the Committee may terminate the Plan at any time. From time
to time, the Board or the Committee may suspend the Plan, in whole or in part.
From time to time, the Board or the Committee may amend the Plan, in whole or in
part, including the adoption of amendments deemed necessary or desirable to
qualify the Options or SARs under the laws of various countries (including tax
laws) and under rules and regulations promulgated by the Securities and Exchange
Commission with respect to optionees who are subject to the provisions of
Section 16 of the 1934 Act, or to correct any defect or supply an omission or
reconcile any inconsistency in the Plan or in any Option or SAR granted
thereunder, or for any other purpose or to any effect permitted by applicable
laws and regulations, without the approval of the share owners of the Company.
However, in no event may additional shares of KO Common Stock be allocated to
the Plan or any outstanding option or SAR be repriced or replaced without
share-owner approval. Without limiting the foregoing, the Board or the Committee
may make amendments applicable or inapplicable only to participants who are
subject to Section 16 of the 1934 Act.

7

--------------------------------------------------------------------------------

        No amendment or termination or modification of the Plan shall in any
manner affect any Option or SAR theretofore granted without the consent of the
optionee, except that the Committee may amend or modify the Plan in a manner
that does affect Options and SARs theretofore granted upon a finding by the
Committee that such amendment or modification is in the best interest of holders
of outstanding Options and SARs affected thereby. Grants of ISOs may be made
under this Plan until April 17, 2012 or such earlier date as this Plan is
terminated, and grants of NSOs and SARs may be made until all of the 120,000,000
shares of KO Common Stock authorized for issuance hereunder (adjusted as
provided in Sections 5 and 11) have been issued or until this Plan is
terminated, whichever first occurs. The Plan shall terminate when there are no
longer Options or SARs outstanding under the Plan, unless earlier terminated by
the Board or by the Committee.

Section 13. Governing Law

        The Plan and all determinations made and actions taken pursuant thereto
shall be governed by the laws of the State of Georgia and construed in
accordance therewith.

8

--------------------------------------------------------------------------------




QuickLinks


THE COCA-COLA COMPANY 2002 STOCK OPTION PLAN
